Citation Nr: 0931195	
Decision Date: 08/20/09    Archive Date: 08/27/09

DOCKET NO.  07-13 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for hypertension as 
secondary to service-connected diabetes mellitus, type II.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Emily Tamlyn, Associate Counsel

INTRODUCTION

The veteran served on active military duty from January 1968 
to January 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Nashville, Tennessee.  In that decision, the RO denied a 
claim for service connection for hypertension as secondary to 
service-connected diabetes mellitus, type II.  Diabetes 
mellitus, type II, was granted in the same RO decision.  

In July 2008, the Veteran testified before the undersigned at 
a Board hearing.  A transcript is associated with the file.  


FINDING OF FACT

The preponderance of the evidence is against a finding that 
the Veteran's hypertension is related to his 
service-connected diabetes mellitus.  


CONCLUSION OF LAW

Hypertension is not proximately due to, or the result of, the 
service-connected diabetes mellitus.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. § 3.310 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and to Assist 

In October 2005, the agency of original jurisdiction (AOJ) 
satisfied its duty to notify the Veteran under 38 U.S.C.A. 
§ 5103(a) (West 2002 & Supp. 2009) and 38 C.F.R. § 3.159(b) 
(2008).  Specifically, the AOJ notified the Veteran of 
information and evidence necessary to substantiate his claim 
for secondary service connection.  He was notified of the 
information and evidence that VA would seek to provide and 
the information and evidence that he was expected to provide.  
A July 2006 letter informed the Veteran of the process by 
which initial disability ratings and effective dates are 
assigned.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, the Veteran has been able to participate 
effectively in the processing of his claims.  

The record reflects that the RO requested the Veteran's 
service treatment records, cancelled the request, and then 
resubmitted the request in October 2005.  A copy of the 
Veteran's DD 214 (Armed Service Report of transfer or 
discharge) was obtained.  A record from the same month shows 
the service treatment records were mailed.  Emails from 
January to March 2006 show follow up requests.  In April 
2006, a second request was made to the National Personnel 
Records Center (NPRC).  NPRC responded that the records had 
already been mailed.  

The RO issued a formal finding of unavailability memorandum 
in May 2006 detailing its efforts to procure the Veteran's 
service treatment records.  In May 2006, the RO conducted a 
physical search of their office and automated tracking 
systems; there was no indication that the RO received the 
service treatment records.  The RO sent notice of the failure 
to obtain the records in a letter.  The Veteran's reply, also 
from May 2006, stated that he had no records.  At the July 
2008 Board hearing the Veteran asserted that he was not 
treated for high blood pressure in service and stated that he 
was essentially healthy while in service.  (Transcript, p 3.)  
Under the circumstances, it is the Board's conclusion that 
further efforts to obtain the appellant's service medical 
records would be futile.  38 C.F.R. § 3.159(c)(2) (2008).  

VA has done everything reasonably possible to assist the 
Veteran with respect to his claims for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2008).  Although service treatment records have not been 
associated with the claims file, all other identifiable and 
available medical records have been secured.  The Veteran has 
been medically evaluated in conjunction with his claim.  The 
duties to notify and assist have been met.  

II. Legal Criteria 

Regulations provide that service connection is warranted for 
a disability which is aggravated by, proximately due to, or 
the result of a service-connected disease or injury.  
38 C.F.R. § 3.310 (2008).  Any additional impairment of 
earning capacity resulting from an already service-connected 
condition, regardless of whether or not the additional 
impairment is itself a separate disease or injury caused by 
the service-connected condition, should also be compensated.  
38 C.F.R. § 3.310 (2008).  See 71 Fed. Reg. 52,744-52,747 
(September 7, 2006).  See also Allen v. Brown, 7 Vet. App. 
439 (1995).  When service connection is thus established for 
a secondary condition, the secondary condition shall be 
considered a part of the original condition.  Id.  

For VA compensation purposes, the term hypertension means 
that the diastolic blood pressure is predominantly 90mm. or 
greater, and isolated systolic hypertension means that the 
systolic blood pressure is predominantly 160mm. or greater 
with a diastolic blood pressure of less than 90mm.  38 C.F.R. 
§ 4.104, Diagnostic Code (DC) 7101, note (1) (2008).  Also, 
hypertension or isolated systolic hypertension must be 
confirmed by readings taken two or more times on at least 
three different days.  Id.  The regulations show that there 
is a difference between being diagnosed with hypertension and 
having hypertension that is compensable for VA purposes.  

III. Analysis

The Veteran does not claim and the record does not show that 
hypertension had its onset in service or within the first 
post service year or that it is otherwise related to his 
period of active duty.  The Veteran stated at the July 2008 
Board hearing that he was not treated for hypertension or 
high blood pressure in service.  (Transcript, p 3.)  He also 
stated that he was not treated for high blood pressure within 
one year of separation from service to the best of his 
knowledge.  Id.  There is also no evidence that hypertension 
manifested itself to a degree of 10 percent or more within 
one date of separation.  As a result, service connection on a 
direct and presumptive basis is not warranted.  See 
38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3,303, 3.307, 3.309 (2008).  

The Veteran contends that his diagnosed hypertension is 
related to his service-connected diabetes mellitus.  The RO 
clarified in an October 2005 report of contact that the 
Veteran was only claiming that his hypertension is secondary 
to his service-connected diabetes mellitus.  At the July 2008 
Board hearing, the Veteran stated that he received no 
treatment for high blood pressure while in service.  
(Transcript, 3.)  He also stated that he did not start taking 
the high blood pressure pills that he was prescribed right 
after his diagnosis of diabetes mellitus because he 
"couldn't believe" that he had been diagnosed with such a 
health problem.  He recollected that he was diagnosed with 
diabetes mellitus first and hypertension after that.  
(Transcript, p 10.)  

As mentioned, the Veteran's service treatment records were 
not available for review.  Private medical records show the 
first diagnosis of diabetes in February 2004.  That record 
shows the Veteran's blood pressure read 158/86.  For March 
2004 through April 2004, the Veteran's blood pressure 
readings were within normal limits (142/78, 133/80, 150/82).  
In June 2004, the Veteran's diabetes mellitus was considered 
controlled, but he was assessed with "hypertension (high 
blood pressure)".  His blood pressure reading was 173/88.  

In February 2005, the Veteran's blood pressure was normal 
upon his home checks but he was still assessed with 
hypertension.  In July 2005, his blood pressure reading was 
172/98.  It was noted that he never filled a prescription for 
blood pressure medication.  

VA medical records show that in October 2005 the Veteran had 
an initial primary care visit.  His diabetes diagnosis is 
reflected in the records.  His blood pressure reading was 
138/79.  A January 2006 VA primary care note shows that the 
Veteran's blood pressure was elevated; it was 198/93.  His 
readings from home showed "120-150/80-70's".  A recheck of 
his blood pressure showed it to be 170/80.  He stated he was 
not taking his blood pressure medication at the time.  The 
assessment was hypertension and the plan was to start 
medication.  

In August 2006, the Veteran's private doctor wrote a letter.  
The letter acknowledged that the Veteran had been denied 
benefits for hypertension for the stated reason that diabetes 
did not cause hypertension.  The doctor opined: "It would 
seem quite evident that the patient has metabolic syndrome 
which should be considered as one entity and, therefore, 
covered under his veteran's benefits."  

At a November 2007 VA examination for hypertension, the 
Veteran reported that he had not taken his blood pressure 
medication regularly in the past, but stated that he has been 
taking it regularly since 2005.  The Veteran's medical 
records (VA and private records) were reviewed.  The Veteran 
was asked about his family history.  His father died of a 
stroke at age 80 of a stroke and his mother developed 
diabetes in her late 80's.  Hypertension was noted in several 
siblings in the October 2005 VA initial medical record.  

The Veteran reported starting smoking as a teenager and said 
he was able to quit for seven and a half years at one time.  
He averaged one to one and a half packs per day.  The Veteran 
stated at the examination that he sometimes has three to four 
beers per day.  The October 2005 VA record was referenced 
again; it noted the Veteran drinks up to six beers per day.  
The Veteran said that he walks three miles a day and was 
self-employed as an electrical contractor.  

His blood pressure was checked three times: 150/60; 150/70; 
and 160/70.  The diagnosis was essential hypertension.  His 
hypertension had mild to no effect on his activities of daily 
living.  Diabetes and continuous medication for high blood 
pressure were noted.  

It was opined that the Veteran's hypertension is essential 
and not caused by or a result of his diabetes mellitus.  It 
was indicated that although the Veteran had elevated blood 
pressure when he was started on oral agents for diabetes in 
February 2004, his anti-hypertension medication was not 
prescribed until later.  His diabetes was shown to be well-
controlled, as his glycosylated hemoglobin evidenced.  It was 
added that the risk factors for hypertension include male 
gender, age, family history, long-term smoking, and use of 
alcohol.  The Veteran had all of those risk factors.  

Reference was made to the Cleveland Clinic web site which 
defined metabolic syndrome.  Metabolic syndrome was mentioned 
by the Veteran's treating doctor in giving his opinion.  
Metabolic syndrome was defined as "a collection of heart 
disease risk factors that increase your chance of developing 
heart disease, stroke, and diabetes."  Such a diagnosis is 
made if a person has three or more risk factors.  The risk 
factors include having blood pressure of 130/85 or higher or 
being on blood pressure medications.  It was noted that there 
was no evidence that one condition would cause another; that 
is, there was no evidence that if one developed stroke, the 
stroke would cause diabetes, or vice versa.  It was concluded 
that the Veteran's hypertension was not aggravated by his 
diabetes mellitus, as shown by the fact that his diabetes was 
well-controlled and he remained on only one anti-hypertensive 
agent.  

While the Veteran claims the hypertension is related to his 
service-connected diabetes mellitus, the Board also does not 
find that service connection is warranted.  Here, June 2004 
and July 2005 private medical records, as well as a January 
2006 VA medical record, show the Veteran's blood pressure 
readings potentially met eligibility for VA purposes.  
38 C.F.R. § 4.104, Diagnostic Code (DC) 7101, note (1).  The 
Veteran's theory of entitlement is that his hypertension is 
due to his service-connected diabetes.  (Transcript, p 5.)  
Two medical opinions were given regarding this theory.  

When assessing the probative value of a medical opinion, the 
access to claims files and the thoroughness and detail of the 
opinion must be considered.  The opinion is considered 
probative if it is definitive and supported by detailed 
rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000).  The Court has held that claims file review, as it 
pertains to obtaining an overview of a claimant's medical 
history, is not a requirement for private medical opinions.  
A medical opinion that contains only data and conclusions is 
not entitled to any weight.  Further, a review of the claims 
file cannot compensate for lack of the reasoned analysis 
required in a medical opinion, which is where most of the 
probative value of a medical opinion comes from.  "It is the 
factually accurate, fully articulated, sound reasoning for 
the conclusion, not the mere fact that the claims file was 
reviewed, that contributes probative value to a medical 
opinion."  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 
(2008).  

The Board finds that a clear preponderance of the competent 
evidence of record supports the conclusion that the Veteran's 
currently diagnosed hypertension is not related to his 
service-connected diabetes.  In coming to this conclusion, 
the Board relies on the November 2007 VA examination report.  
The VA examination report reflects that all of the Veteran's 
private and VA medical records were reviewed in detail, the 
Veteran was given a physical examination, he was interviewed 
and his blood pressure was checked three times.  It addressed 
the private doctor's opinion, and included a rationale for 
the conclusions drawn.  The Veteran's diabetes was described 
as "stable" and this characterization is supported by the 
medical records.  It was explained that although the Veteran 
does have metabolic syndrome, this does not mean that his 
diabetes caused or resulted in his currently diagnosed 
hypertension; metabolic syndrome is simply a term that 
acknowledges the presence of certain risk factors.  The 
Veteran's private doctor indicates that the Veteran's 
diabetes mellitus, hypertension and hyperlipidemia are in 
actuality a single entity described as metabolic syndrome.  
However, these are separate entities for VA compensation 
purposes and assigned separate evaluations under the rating 
schedule.  As pointed out on the VA examination report, 
metabolic syndrome is associated with an individual with 
certain risk factors and has nothing to do with the etiology 
of either diabetes mellitus or hypertension.  The opinion in 
the November 2007 VA examination report is based on the 
pertinent evidence of record, is supported with applicable 
facts, and is altogether more probative than the private 
doctor's opinion.  

The Board also finds that the Veteran's hypertension is not 
aggravated by his service-connected diabetes.  The November 
2007 examiners' opinion is again relied upon for this 
conclusion.  It was explained that the Veteran's diabetes was 
in control and that he remained on only one medication for 
his hypertension.  Although the Veteran is being treated for 
both conditions and began treatment in relatively the same 
timeframe, there is no opinion which supports that 
hypertension is aggravated by service-connected diabetes.  
There is a well-reasoned and articulate opinion stating that 
the Veteran's hypertension is not aggravated by diabetes.  
The weight of the evidence is against aggravation.  

In sum, a clear preponderance of the evidence is against the 
Veteran's claim for service connection for hypertension as 
secondary to service-connected diabetes, and the reasonable 
doubt doctrine is not for application.  See, 38 U.S.C.A. 
§ 5107(b) (West 2002).  


ORDER

Service connection for hypertension as secondary to 
service-connected diabetes mellitus, type II is denied.  



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


